NO. 30592

   

   

lN THE SUPREME COURT OF THE STATE OF HAWAlQL. ha

MAlLE P. DAVlD, CANDlDA ABRlL and § §§
NELLlE J. MEDElROS, PetitiOnerS, == ai

w isn

VS. 

,®

KENNETH GooDEN0w, coUNTY cLERK 0F THE coUNp m
HAwA:1, sTATE oF HAwArI, Resp@ndent. §§

B|=H Md

ORlGlNAL PROCEEDING

ORDER GRANTlNG lN PART PETlTlON FOR A WRlT OF MANDAMUS
(By: Moon, C.J., Nakayama, Acoba, and Recktenwald, JJ. and
Circuit Judqe Kubo, in place of Duffy, J., recused)

Upon consideration of the petition for a writ of
mandamus filed by petitioners Maile P. David, Candida Abril, and

Nellie J. Medeiros and the papers in support,
IT lS HEREBY ORDERED that the petition for a writ of

mandamus is granted in part. Respondent shall issue nomination

papers to Maile P. DaVid pursuant to the Application for
20lO,

Nomination Papers submitted by Maile P. David on June 25,

20lO.

DATED: Honolulu, Hawafi, July 151